

EXHIBIT 10l
AIRCRAFT TIME SHARING AGREEMENT




This AIRCRAFT TIME SHARING AGREEMENT (the "Agreement") is entered into by and
between VERIZON CORPORATE SERVICES GROUP INC., a New York corporation, having an
office at One Verizon Way, Basking Ridge, New Jersey 07920 (the "Lessor"),
and________________, an individual with an address at 1095 Avenue of the
Americas, New York, New York 10036 (the "Lessee") and shall become effective on
and as of the date of execution by the last signing party (the "Effective
Date").


RECITALS


WHEREAS, Lessor rightfully possesses and has operational control of the aircraft
listed on Schedule A hereto (the "Aircraft"); and


WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;


WHEREAS, Lessor and Lessee desire to lease said Aircraft on a non-exclusive
time‑sharing basis as defined in Section 91.501(c)(1) of the Federal Aviation
Regulations ("FAR") under such terms and conditions that are mutually
satisfactory to both parties; and


WHEREAS, the use of the Aircraft will at all times be pursuant to, and in full
compliance with, the requirements of FAR Part 91, particularly Sections
91.501(b)(6), 91.501(c)(1) and 91.501(d).


NOW, THEREFORE, the parties agree as follows:


LEASE OF AIRCRAFT


Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of FAR
Sections 91.501(b)(6), 91.501(c)(1) and 91.501(d) from time to time on a
non-exclusive basis and on an "as needed and as available basis" and to provide
a fully-qualified flight crew for all operations pursuant to this Agreement.


TERM


This Agreement shall commence on the Effective Date, and continue until such
time as Lessor or Lessee terminates this Agreement. Either party may at any time
terminate this Agreement upon thirty (30) days written notice to the other
party.


REIMBURSEMENT FOR USE OF AIRCRAFT


For each flight undertaken pursuant to this Agreement, Lessee shall pay Lessor
an amount determined by Lessor which shall not exceed the direct operating costs
of the Aircraft as authorized by FAR Section 91.501(d). As of the Effective
Date, those direct operating costs are limited to the following actual expenses
for each use of the Aircraft:


1)
fuel, oil, lubricants and other additives;

2)
travel expenses of the crew, including food, lodging and ground transportation;

3)
hangar and tie down costs away from the Aircraft's base of operation;

4)
insurance obtained for the specific flight;

5)
landing fees, airport taxes and similar assessments;

6)
customs, foreign permit, and similar fees directly related to the flight;

7)
in-flight food and beverages;

8)
passenger ground transportation;

9)
flight planning and weather contract services; and

10)
an additional charge equal to one hundred percent (100%) of the expenses listed
in item 1) above.



Lessor shall pay all expenses related to the operation of the Aircraft and will
provide an invoice and bill to Lessee for the expenses enumerated above within
thirty (30) days after the end of the month in which any flight or flights


1



--------------------------------------------------------------------------------




for the account of the Lessee occur for domestic flights and within sixty (60)
days after the end of the month in which any flight or flights for the account
of the Lessee occur for international flights. Lessee shall pay Lessor for said
expenses within fifteen (15) days of receipt of the invoice and bill.


TAXES


In addition to the amounts set forth above, Lessee shall pay to Lessor the
amount of the Federal Excise Tax imposed on the amounts paid for taxable
transportation of persons (within the meaning of Section 4261 -4263 of the
Internal Revenue Code of 1986, as amended, and any applicable successor
provision) for flights conducted under this Agreement. Lessor agrees to collect
and remit to the appropriate governmental agency for the benefit of Lessee all
such federal excise taxes. Amounts due for such taxes shall be included on the
monthly invoices and bills submitted to Lessee.


PILOTS


Lessor shall employ, pay for and provide a qualified flight crew for each flight
undertaken under this Agreement.


SCHEDULING


Lessee shall provide Lessor with requests for lease of the Aircraft pursuant to
this Agreement and proposed flight schedules as far in advance of any given
flight as possible, and in any case, at least 24 hours prior to Lessee's desired
departure. Requests for flight time shall be in a form, whether oral or written,
mutually convenient, and agreed, to by the parties. Lessee shall provide at
least the following information for each proposed flight prior to scheduled
departure:


a)
proposed departure point;

b)
destination;

c)
date and time of flight;

d)
names of all passengers;

e)
nature and extent of luggage;

f)
date and time of a return flight, if any; and

g)
any other information concerning the proposed flight that may be pertinent or
required by Lessor or Lessor’s flight crew.



Lessor shall have final authority over the scheduling of the Aircraft; provided,
however, that Lessor will use its best efforts to resolve any conflicts in
scheduling in a fair and equitable manner. The pilot-in-command of the Aircraft
shall have final and complete authority to cancel any flight for any reason or
condition that in his or her judgment would compromise the safety of the flight.


MAINTENANCE


Lessor shall be solely responsible for securing maintenance, preventative
maintenance and required or otherwise necessary inspections on the Aircraft. The
Aircraft shall be inspected, and maintained in an airworthy condition, in
accordance with applicable rules and regulations of 14 C.F.R. Part 91 during the
term of this Agreement. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft for Lessee.


OPERATIONAL CONTROL


At any time during which a flight is made by or on behalf of Lessee under this
Agreement, Lessor shall have possession, command and control of the Aircraft.
Lessor shall have complete and exclusive responsibility for: (i) scheduling,
dispatching and flight of the Aircraft on all flights conducted pursuant to this
Agreement; (ii) the physical and technical operation of the Aircraft; and (iii)
the safe performance of all flights. Lessor shall have operational control of
the Aircraft for all purposes of the Federal Aviation Regulations (found at 14
C.F.R., Parts 1-199, as amended from time to time). In accordance with
applicable FAR, the qualified flight crew provided by Lessor will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted under this Agreement. The pilot-in-command of each
flight shall have the final authority with respect to: (a) the initiation or
termination of any flight; (b) selection of the routing of any flight; (c)
determination of the load to be carried; and (d) all decisions relating to the
safety of any flight. No such action of the pilot-in-command shall create or
support any


2



--------------------------------------------------------------------------------




liability to Lessee or any other person for loss, injury, damages or delay. The
parties further agree that Lessor shall not be liable for delay or failure to
furnish the Aircraft and crew pursuant to this Agreement for any reason.


NEITHER LESSOR NOR ITS OFFICERS, EMPLOYEES, AFFLIATES OR AGENTS MAKES, HAS MADE
OR SHALL BE DEEMED TO MAKE OR HAVE MADE NO WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE SERVICES TO BE PERFORMED
UNDER THIS AGREEMENT OR WITH RESPECT TO THE AIRCRAFT TO BE USE UNDER THIS
AGREEMENT OR ANY ENGINE OR COMPONENT, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIAL OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, OR
AIRWORTHINESS. LESSOR SHALL NOT BE LIABLE TO LESSEE OR HIS EMPLOYEES, AGENTS,
REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS OR REVENUES IN CONNECTION WITH THE
FURNISHING OR PERFORMANCE OF THE SERVICES TO BE PERFORMED UNDER THIS AGREEMENT
OR USE OF THE AIRCRAFT, IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
ON ITS PART OR THAT OF ITS OFFICERS, EMPLOYEES, AFFILIATES OR AGENTS. LESSOR
SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION OCCURING IN THE COURSE OF OR IN
CONNECTION WITH THE USE OF THE AIRCRAFT BY LESSEE OR THE PERFORMANCE OF THE
SERVICES UNDER THIS AGREEMENT BY LESSOR OR ITS OFFICERS, EMPLOYEES, AFFILIATES
OR AGENTS OR FOR ANY LOSS OR DAMAGE WHICH LESSEE MAY SUSTAIN OR SUFFER AS THE
RESULT, OR IN THE COURSE OF, THE DISCHARGE BY LESSOR OF ITS DUTIES UNDER THIS
AGREEMENT IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART
OR THAT OF ITS OFFICERS, EMPLOYEES, AFFILIATES OR AGENTS.


INSURANCE


Lessor shall, at its own expense, maintain in effect, during the term of this
Agreement, insurance covering the Aircraft with respect to such risks and in
such amounts and with such deductibles and other terms as determined by Lessor
in its sole discretion. In addition, Lessor shall maintain comprehensive public
liability and property damage insurance with respect to such risks and in such
amounts and with such deductibles and other terms as determined by Lessor in its
sole discretion. Lessor shall not cancel or alter said insurance without at
least 30 calendar days' written notice to Lessee. Lessee or Lessee's agents
shall not take any action that might invalidate or suspend such insurance. Said
insurance shall be primary as to Lessor with Lessee being an additional insured
(as evidenced by a certificate of insurance) and shall waive all right of
subrogation as to Lessee. Notwithstanding the foregoing, and subject to the
limitations of FAR Section 91 .501(d), Lessee shall, at Lessor's request,
reimburse Lessor for the cost and expense of any additional insurance obtained
for any specific flight.


LESSEE'S USE OF AIRCRAFT


Use of Aircraft by Lessee shall be for Lessee's own account, and by his
designated invitees and guests, and shall be subject to the use limitations set
forth in FAR Section 91.501. Lessee is hereby expressly prohibited from using
the Aircraft for the transportation of passengers or cargo for compensation or
hire. Lessee shall not accept any compensation whatsoever for any flight
conducted under this Agreement.


Lessee shall not incur any mechanics or other lien in connection with the use,
inspection, preventative maintenance, maintenance or storage of the Aircraft,
nor shall Lessee attempt to convey, mortgage, assign, lease or in any way
alienate the Aircraft or create any kind of security interest involving the
Aircraft or do anything or take any action that might mature into such a lien.


During the term of this Agreement, Lessee will abide by and conform to all
applicable laws, governmental and airport orders, rules and regulations.




GENERAL PROVISIONS


A.
This Agreement and all the rights of the parties shall be construed and enforced
in accordance with the laws of the State of New York, without giving effect to
its conflicts of laws principles.



3



--------------------------------------------------------------------------------




B.
This Agreement supersedes all prior written agreements and understandings
between the parties with respect to the subject matter hereof, and no
modification, termination or attempted waiver shall be valid unless in writing
and signed by both parties.

C.
The Aircraft is and at all times shall remain the property of the Lessor, and
Lessee shall have no right, title or interest therein or in the proceeds thereof
except as expressly permitted under this Agreement.

D.
If action is instituted to enforce any of the terms and conditions of this
Agreement, the prevailing party shall be entitled to recovery of its reasonable
attorney's fees and costs incurred in such action.

E.
If any clause or provision in this Agreement shall be adjudged to be invalid or
unenforceable by a court of competent jurisdiction or by operation of any
applicable law, such adjudication shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.

F.
All notices, requests, demands and other communications required or desired to
be given under this Agreement shall be in writing and shall be deemed to be
given: (i) if personally delivered, upon such delivery; or (ii) if sent by
regularly scheduled overnight delivery carrier upon the earlier to occur of
actual receipt or the next business day after being sent by such delivery:



If to Lessor:


VERIZON CORPORATE SERVICES GROUP INC.
One Verizon Way
Basking Ridge, New Jersey 07920
Attention: Director, Aviation
Telephone:
Fax:
E-Mail:


If to Lessee:


Telephone:
Fax:
E-Mail:


G.
Notices given by other means shall be deemed to be given only upon actual
receipt. Addresses may be changed by written notice given as provided in this
Agreement and signed by the party giving the notice.

H.
Neither this Agreement nor Lessee's interest herein shall be assignable by
Lessee to any other person or entity whatsoever. This Agreement shall inure to
the benefit of and be binding upon the parties, their heirs, representatives and
successors.

I.
If any provision of this Agreement is held to be invalid, illegal, or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.

J.
The failure of a party to require performance of any provision of this Agreement
shall in no way affect that party's right thereafter to enforce such a provision
nor shall the waiver by a party of any breach of any provision of this Agreement
be taken or held to be a waiver of any further breach of the same provision or
any other provision.





[Truth-in-Leasing Statement and Signature Page Follows]














4



--------------------------------------------------------------------------------





TRUTH IN LEASING STATEMENT


THE AIRCRAFT HAVE BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12
MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT (OR PORTION THEREOF SINCE THE
AIRCRAFT RECEIVED ITS FAA AIRWORTHINESS CERTIFICATE). THE AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEEMENT.

DURING THE DURATION OF THIS AGREEMENT, VERIZON CORPORATE SERVICES GROUP INC., A
NEW YORK CORPORATION HAVING AN OFFICE AT ONE VERIZON WAY, BASKING RIDGE, NEW
JERSEY 07920, SHALL BE CONSIDERED TO BE, AND SHALL IN FACT BE THE RESPONSIBLE
PARTY FOR HE OPERATIONAL CONTRAOL OF THE AIRCRAFT.


AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE. THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING
REQUIREMENTS” ATTACHED THERETO ARE INCORPORATED HEREIN BY REFERENCE.






5



--------------------------------------------------------------------------------






 
THE UNDERSIGNED HEREBY CERTIFIES THAT VERIZON CORPORATE SERVICES GROUP INC. IS
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
   
 
 
 
VERIZON CORPORATE SERVICES GROUP INC. (Lessor)
 
 
 
 
 
 
 
 
By: __________________________________
___________________________
 
 
Date and time of execution
 
 
 
 
 
 
 
(Lessee)
 
 
 
 
 
 
 
 
By: __________________________________
___________________________
 
            Individually
Date and time of execution





6



--------------------------------------------------------------------------------









INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS


1)
Mail a copy of this Agreement to the following address via certified mail,
return receipt requested, immediately upon execution of the Agreement. (14
C.F.R. § 91.23 requires that the copy be sent within twenty-four hours after it
is signed):



Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
POB 25724
Oklahoma City, Oklahoma 73125


2)
Telephone or send a facsimile message to the nearest Flight Standards District
Office at least forty-eight hours prior to first flight under this Agreement and
inform them of the following:



a.)
location of the airport of departure;

b.)
departure time; and

c.)
registration number of the aircraft involved.



3)
Carry a copy of this Agreement in the Aircraft at all times.





7



--------------------------------------------------------------------------------





SCHEDULE A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Operator
Manufacturer/Model
Serial No.
Tail No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





8

